                                          aa
i-              Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                                CRIMINAL NO.

                     v.                                      DATE FILED:

     CARLOS MATCHETT,                                        VIOLATIONS:
       aMa"Carlito Matchett"                                 18 U.S.C. S 844(0(1) and (2) (arson of
     KHALIF MILLER,                                          property belonging to an agency
       alUa "Chalif Miller"                                  receiving federal funding - 1 count)
     ANTHONY DAVID ALE SMITH                                 18 U.S.C. S 844(i) (arson affecting
                                                             interstate commerce - 1 count)
                                                             18 U.S.C. $ 231(a)(3) (obstruction of law
                                                             enforcement during a civil disorder - 1
                                                             count)
                                                             18 U.S.C. $ 2 (aiding and abetting)
                                                             Notice of forfeiture

                                              INDICTMENT

                                               COUNT ONE

     THE GRAND JURY CHARGES THAT:

                    On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                         CARLOS MATCHETT,
                                          alU a "Carlito Matchett,"
                                        KHALIF MILLER,
                                           Chalif Miller," and
                                         alW a "
                                    ANTHONY DAVID ALE SMITH

     maliciously damaged and destroyed, attempted to damage and destroy, and aided and abetted the

     damaging and destruction, by means of fire, of Philadelphia Police Department Car C-109, a

     vehicle in whole and in part owned by the Philadelphia Police Department, an institution and

     organization receiving Federal financial assistance, and in so doing, created a substantial risk   of

     injury to one or more persons, including public safety officers.

                    In violation of Title 18, United States Code, Sections 844(0(1), (f)(2) and2.
           Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 2 of 6




                                         COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

               On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                    CARLOS MATCHETT,
                                     alU a "Carlito Matchett,"
                                    KHALIF MILLER,
                                  aM a " Chalif Miller," and
                               ANTHONY DAVID ALE SMITH

maliciously damaged and destroyed, attempted to damage and destroy, and aided and abetted the

damaging and destruction, by means of fire, of a vehicle, that is, Philadelphia Police Department

Car C-109, used in interstate and foreign commerce and in activity affecting interstate and

foreign commerce, and other personal property used in interstate and foreign commerce and in

activity affecting interstate and foreign commerce.

               In violation of Title 18, United States Code, Sections 844(i) and2.
           Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 3 of 6




                                       COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                   CARLOS MATCHETT,
                                    alW r "Carlito Matchett,"
                                  KHALIF MILLER,
                                     Chalif Miller," and
                                   alW a "
                              ANTHONY DAVID ALE SMITH

knowingly committed acts, and aided and abetted such acts, to obstruct, impede, and interfere

with law enforcement officers lawfully engaged in the lawful performance of their official duties

incident to and during the commission of a civil disorder, which obstructed, delayed, and

adversely affected commerce and the movement of any article and commodity in corrmerce,

through the destruction and attempted destruction of Philadelphia Police Department Car C-109.

               In violation of Title 18, United States Code, Sections 231(a)(3) and2.
            Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 4 of 6




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                1.      As a result of the violations of Title 18, United States Code, Sections

844(f)(1), (0(2) and 844(i), set forth in this indictment, defendants

                                        CARLOS MATCHETT,
                                         alU a "Ctrlito Matchett,"
                                        KHALIF MILLER,
                                      aMa "Chalif Millero" and
                                   ANTHONY DAVID ALE SMITH

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations.

                2.      If any of the property subject to forfeiture,    as a result   of any act or

omission of the defendant(s):

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited with, a third party;

                        (c)       has been placed beyond the jurisdiction of the Court;

                        (d)       has been substantially diminished in value; or

                        (e)       has been commingled       with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the property subject to forfeiture.
           Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 5 of 6




              All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United


States Code, Section 981(a)(1XC).




                                                             A TRUE BILL:




                                                                           Y FOREPERSON




UNITED STATES ATTORNEY
                                   €
                                   -(_i
                                   ?n€
                                   .A
                                   A-
                                  @-                 a                                                        2
                                   tJ€
                                                     h
                                   Q-                @
                                  a.-                €
                                   9A
                                  v.                 5
                                  ^A
                                   (, !r             a
                                  vg
                o                 ^@                  t                            *l
                                                     ir                            T
                                   =*
                                   ;t                p                                                  t-
                                                                                   rn               z
                o             a
                (a
                                   35 i
                              ,-1 C)                                               -                -
                                                                                                 rn Fl
                                                                                                 Atl
                              \-+!919                                              2
                            i, E'; Fx                               z-                           3U
FD                       Z?Z 3 E'X                                                 'f]   I/1PJ
                                                                                                 Ea
                         oea4 p l5 5                                -;aL                 t\ I           ' )
@                                                                   ia     rr(.}   \,J
                         i.iiE===                               2                    ln a' Fl
                                                                                         g.
                         6a{ B='= ^                             u                           t!
                                                                                            (n
                         vr..9i.ir:-
     o                   r^D^-E.-rl       r    a'9
                                                                                   3 tx
                                                                                     l=. ia
                              ^ :                         '-)                            l-r
     o                                                                                   l-OV
     1                                                              Y n!-?a
                                                                    =*FsF       -        lL.,i   *      l-
                         TE TE.E€                                   tO=t=  z -" 6
                                                                             - cn        l-'J0
                               =
                         E=Eeli-D                               =   Sf
                                                                    E=-o<i,i-r           l;' s" =
           NJ
                         e ii'j                e <              a   * -izA         r-    15'Ea
                                                                                         15.?a
                         e *1q3 r                                                                       !
                           1+115                                    bEilre                       TDA
                             6L(rVE                                 =<is; ar
                             E'-
                             9E.I-.
                                    o                0e                                          ;^.v
                                                                                                 =.A
                             ooEt                                   ?':       3-   G]            PE
                                                                    i-i        2                        I
                                                     oQ
                                                     =
                             -oalro*E                               il-            ^)                   4
                                          EU                        FO                                  4
                o-                 :.i               P
                l0                 i.,-
                                   i_t               p
                                   Qr rr             oo
                                   d'a
                                   AA'
                                                     C
                                                     6
                                   ==
                                   (Dh-
                                   EIV(D
                                    r6
                                    I(D
                                   li='
                                   AE'
                                   x5                oe
                                  c=,
         Case 2:20-cr-00368-JCJ Document 1 Filed 10/20/20 Page 6 of 6
